DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 
Response to Amendment
The Amendment filed 12/01/2020 has been entered.  Claims 1-11 remain pending in the application.  Claims 12-20 have been canceled.  New claims 21-29 have been added.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 22 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 22 contains the limitation “to allow for thermal expansion of the collection of particles within the internal cavity without fracture of the outer member.”  The instant specification does not provide proper antecedent basis for the claimed subject matter, i.e., “without fracture of the outer member.”  See MPEP § 2163.06 I.   
Claim 27 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 27 contains the limitation “wherein forming the first article includes at least one of binder jet printing, metal injection molding, compression bonding, and metal stereographic lithography.”  Claim 27 depends from claim 23 which contains the limitation “the first article including, at most, two percent (2%) of the binder and a remaining percentage being the metallic particles with pores defined between the metallic particles that are bound by the binder.”  The instant specification states that in some embodiments, 
Claims 22-29 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 23 contain the limitation “2%.”  No basis is given, i.e., weight, volume, mol.  Accordingly, the claims are unclear.  Claims 24-29 are rejected due to their dependence on rejected claim 23.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.
Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yolton et al. (US 20160158843 A1), in view of Xu et al. (US 20170284208 A1).
Regarding claim 1, Yolton teaches to produce a metallic 3-D printed article using a binder-jet printing method (which reads upon “a method of manufacturing a part comprising: providing a material that includes a plurality of particles and a binder that is one of ordinary skill in the art would understand that the binders in binder jet printing are initially uncured).  Yolton teaches that binder-jet printing is an ambient temperature process that mimics ink jet printing (paragraph [0011]).  Yolton teaches that “a powder bed of the desired alloy powder is ‘printed’ with a binder pattern layer-by-layer to form a powder assembly held together by binder” (which reads upon “providing a material that includes a plurality of particles and a binder that is uncured, the particles being metallic”, as recited in the instant claim; paragraph [0011]).  Yolton teaches that after printing, “the powder bed is baked at moderate temperatures to cure the binder and give the articles sufficient strength to be handled” (which reads upon “forming a first article from the material including curing the binder to bind a collection of the particles together into the first article, the collection of particles remaining solid during formation of the first article”, as recited in the instant claim; paragraph [0011]; one of ordinary skill in the art would understand that the collection of particles remain solid during baking at moderate temperatures to cure the binder).  Yolton teaches that “the article(s) may first be coated with a high temperature fine ceramic slurry such as alumina, zirconia or yttria” (which reads upon “exposing the formed first article to a slurry of outer member material to encase at least a portion of the formed first article with an outer member, the outer member being rigid and having a melting point greater than that of the particles, the outer member defining an internal cavity that corresponds to the first article”, as recited in the instant claim; paragraph [0023]; the melting point of zirconia is 4919 °F).  Yolton teaches that “the HIP container is sealed with a vacuum therein and compacted under heat and pressure to remove all porosity in the printed article” (which reads upon “curing 
Yolton is silent regarding melting, specifically, to melt the collection of particles into a molten mass within the internal cavity of the outer member as the outer member holds the form of the molten mass to correspond to the first article; and solidifying the molten mass within the outer member.  
Xu is similarly concerned with a method for manufacturing a component (a method of manufacturing a part; abstract).  Xu teaches additively manufacturing the component of a metal material (paragraph [0014]).  Xu teaches that the additively manufactured component and the additively manufactured core are at least partially encased within a shell (encasing at least a portion of the first article with an outer member, the outer member defining an internal cavity that corresponds to the first article; paragraph [0014]).  Xu teaches that the additively manufactured component is melted (heating the outer member and the first article to melt the collection of particles into a molten mass within the internal cavity of the outer member; paragraph [0014]).  Xu teaches that the metal material of the additively manufactured component is directionally solidified to form a metal single crystal material component (solidifying the molten mass within the outer member to form a second article, the second article corresponding to at least a portion of the internal cavity of the outer member; paragraph [0014]).  Xu teaches that the shell and the additively manufactured 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yolton to replace the heating step with a melting step and the cooling step with a solidification step, as taught by Xu to form a metal single crystal material component because an inherent feature of components fabricated by additive manufacturing is that the microstructures are polycrystalline, however, numerous types of turbine components require a single crystal microstructure to withstand the high temperature, high stress operating environment in a hot gas stream.  
Regarding claims 2-3, modified Yolton teaches the method of claim 1 as stated above.  Yolton teaches that a powder bed of the desired alloy powder is ‘printed’ with a binder pattern layer-by-layer to form a powder assembly held together by binder (claim 2; paragraph [0011]).  Yolton teaches that after printing, the powder bed is baked at moderate temperatures to cure the binder and give the articles sufficient strength to be handled (claim 3; paragraph [0011]).  
Regarding claims 6-7, modified Yolton teaches the method of claim 1 as stated above.  Xu teaches that the metal material of the additively manufactured component is 
Regarding claim 8, modified Yolton teaches the method of claim 1 as stated above.  Yolton teaches that the article(s) is finished to final form, which could include minor machining, polishing or other surface finishing operations (removing trim; paragraph [0032]).  Xu teaches that the additive manufacturing process facilitates manufacture of relatively complex components (first and second article), minimize assembly details and minimize multi-component construction (paragraph [0053] and FIGs. 4-5). Xu teaches that various solidification processes that may include the chill plate, withdrawal rate, and pigtail (trim portion) or starter seed to directional solidify the molten material into single crystal if so desired (paragraph [0073]). Xu teaches that the component W may be further finished such as by machining (removing the trim portion), threading, surface treating, coating or any other desirable finishing operation (paragraph [0074]).  
Regarding claim 9, modified Yolton teaches the method of claim 1 as stated above.  Yolton teaches that the powder bed of the desired alloy powder is ‘printed’ with a binder pattern layer-by-layer (forming a first member of the first article and forming a second member of the first article) to form a powder assembly (assembling the first member and second member to form the first article before encasing the at least a portion of the first article with the outer member) held together by binder (paragraph [0011]).  
Regarding claims 10-11, modified Yolton teaches the method of claim 1 as stated above.  Yolton teaches that the geometry of the article(s) may be more complex with pockets (paragraph [0022]).  
Yolton is silent regarding apertures, specifically, forming a first internal aperture within the first article; further comprising providing a solid core within the first internal aperture; wherein heating the outer member and the first article includes heating the outer member, the first article, and the solid core; and wherein solidifying the molten mass includes solidifying the molten mass within the outer member and about the solid core to form the second article, an outer surface of the second article corresponding to the at least a portion of the internal cavity of the outer member, the second article including a second internal aperture corresponding to the solid core and providing a flowing core material into the first internal aperture and converting the flowing core material into the solid core within the first internal aperture.  
Xu teaches that the internal cooling passages 154 of the component W may be filled with a ceramic slurry to form the core 102 (forming a first internal aperture within the first article; further comprising providing a solid core within the first internal aperture, as in claim 10 and providing a flowing core material into the first internal aperture and converting the flowing core material into the solid core within the first internal aperture, as in claim 11; paragraph [0071]).  Xu teaches that the ceramic core may be cured in situ by a suitable thermal process if necessary (solid core; paragraph [0071]).  Xu teaches that next, a ceramic shell may then be formed over the structure 150 and internal ceramic core (wherein 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the geometry of the .  

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yolton et al. (US 20160158843 A1) and Xu et al. (US 20170284208 A1), as applied to claim 1 above, and further in view of Heikkila (US 20110236699 A1).
Regarding claims 4-5, modified Yolton teaches the method of claim 1 as stated above.  
Modified Yolton is silent regarding molding, specifically, applying a compression load to the material for forming the first article and wherein forming the first article includes providing the material within a mold cavity and binding the collection of the particles within the mold cavity.  
Heikkila teaches metal polymer composites with high particle packing or loading that can be formed into useful shapes with enhanced properties (paragraph [0002]).  Heikkila teaches that injection molding allows for an article with complex or intricate shapes such as undercuts (paragraph [0026]).  Heikkila teaches that the novel properties are enhanced in the composite by novel interactions of the components (paragraph [0002]).  Heikkila teaches that the metal polymer composite materials are not simple admixtures, but obtain superior mechanical, electrical and other properties from a unique combination of divided metal, such as a metal particulate, and polymer material that optimizes the composite structure and characteristics through blending the combined polymer and metal particulates to achieve true composite properties (paragraph [0002]).  Heikkila 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formation step of the article of modified Yolton to include molding, as taught by Heikkila to allow for an article with complex or intricate shapes such as undercuts.  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yolton et al. (US 20160158843 A1), in view of Xu et al. (US 20170284208 A1) as applied to claim 1 above, and further in view of Wassmer et al. (US 20190275618 A1).
Regarding claim 21, modified Yolton teaches the method of claim 1 as stated above.  
Xu teaches that the metal material is selected from the group consisting of a nickel based superalloy, cobalt based superalloy, iron based superalloy, and mixtures thereof (paragraph [0007]).  Modified Yolton is silent regarding a specific superalloy.  Modified Yolton is silent regarding wherein the particles are chosen from a group consisting of MAR-M247 and Haynes 230.  
Wassmer is similarly concerned with turbines (paragraph [0002]).  Wassmer teaches that the tip rail may be made of a single crystal material such as a nickel superalloy (paragraph [0032]).  Wassmer teaches that nickel-based superalloys may include but are not limited to: Inconel 738; Inconel 625; IN739, CM-247-LC, Haynes 282®; Haynes 230; GTD 111, GTD 222, GTD 444, Rene N5, Rene N4, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unspecified nickel based superalloy of Xu with Haynes 230, as taught by Wassmer to form a turbine using known and tested materials suitable for turbine applications.  It has been held that obviousness exists where the selection of a known material was based on its suitability for its intended use.  MPEP § 2144.07.  Here, Wassmer teaches that Haynes 230 is suitable as a superalloy for use with turbine applications.  Accordingly, the prior art renders the claim obvious.  

Claims 1 and 22-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20170284208 A1), in view of Liu (US 2009/0007724 A1).
Regarding claims 1 and 22-23, Note, a phone call was made to Applicant’s representative to determine the basis for the % in claims 22-23.  Accordingly, 2% is being interpreted as 2% by weight.  Xu teaches “a method of manufacturing a component” (which reads upon “a method of manufacturing a part”, as recited in the instant claims; paragraph [0006]).  Xu teaches that “the metal material is a powder” (which reads upon “providing a material that includes a plurality of particles, the particles being metallic”, as recited in the instant claims; paragraph [0009]).  Xu teaches “additively manufacturing the component of a metal material” (which reads upon “forming a first article from the material”, as recited in the instant claim; paragraph [0014]).  Xu teaches that “the core is additively manufactured at least partially within the 
Xu teaches that “the additive manufacturing [of the component] is performed by a multi-powder bed system” (paragraph [0020]).   Xu is silent regarding what type of powder bed additive manufacturing process is used to create the component.  Xu is silent regarding a binder that is uncured including curing the binder to bind a collection of the plurality of particles together into the first article, the collection of particles remaining solid during formation of the first article the first article including, at most, two percent (2%) of the binder and a remaining percentage 
Liu is similarly concerned with metal powder metallurgy (paragraph [0001]).  Liu teaches that “a method is provided wherein a liquid solution comprising at least a solvent and a dissolved metallic salt is added to a metal powder” (which reads upon “a method”, as recited in the instant claim; paragraph [0008]).  Liu teaches that “the nanoparticles bond to one another and to the metal powder particles of the powder body during heat treatment to provide strength to the powder body prior to the operation of the physical phenomena which transform the powder body into a coherent article” (which reads upon “a method of manufacturing a part comprising: providing a material that includes a plurality of particles”, as recited in the instant claim; abstract).  Liu teaches that “a conventional binder for providing strength to a metal powder body is also added to the metal powder” (which reads upon “and a binder that is uncured, the particles being metallic”, as recited in the instant claim; paragraph [0009]).  Liu teaches that “where the metal powder body is formed by three dimensional printing, it is preferred that the conventional binder and the precursor solution be combined into the liquid that is ink jet printed onto the successive layers of metal powder to form the metal powder body” (which reads upon “forming a first article from the material”, as recited in the instant claim; paragraph [0027]).  Liu teaches that “PVP-K cures at about 150° C. by cross linking to become PVP-P, polyvinyl polypyrrolidone” (paragraph [0037]).  Liu teaches that “the metal powder body was heated in an atmosphere of forming gas consisting of 95 volume percent nitrogen and 5 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the unspecified powder bed additive manufacturing method of Xu with ink jet printing, as taught by Liu to provide strength to the powder body prior to the operation of the physical 
Regarding claims 24-26, modified Xu teaches the method of claim 23 as stated above.  Xu teaches that the ceramic shell may be formed over the structure 150 and the ceramic core by dipping into a slurry of shell mold ceramic powder and binder to form a layer of ceramic (paragraph [0072]; a pressure will be required to overcome the surface tension of the slurry).  Xu teaches that the process repeated for as many times as necessary to form a green (e.g., unfired) ceramic shell mold (paragraph [0072]).  Xu teaches that the green shell mold may then be bisque fired at an intermediate temperature to partially sinter the ceramic and burn off the binder material (paragraph [0072]). 
Regarding claim 27, modified Xu teaches the method of claim 23 as stated above.  Liu teaches that ink jetting (paragraph [0027]; reads on binder jet printing).  
Regarding claim 28, modified Xu teaches the method of claim 23 as stated above.  Xu teaches that the additively manufactured component W is manufactured with a multi-feedstock additive manufacturing process such as a two-powder bed system (paragraph [0062]; first several layers are a first member and the next several members are a second member; they are assembled as the component is built, layer by layer).  
Regarding claims 29, modified Xu teaches the method of claim 23 as stated above.  Xu teaches that various solidification processes that may include the chill plate, withdrawal rate, and pigtail or starter seed to directional solidify the molten material into single crystal if so desired (paragraph [0064]).  

Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.  Applicant argues that paragraphs [0008]-[0010] explain the various disadvantages of direct melt fusion of materials, namely, that this process causes parts to have undesirable microstructure, limits the material that can be used, and causes residual stress buildup in the parts (remarks, page 9).  This is not found convincing because the rejection does not rely on a teaching of direct melt fusion of materials.  
Applicant argues that the references, would still fail to disclose or suggest exposing a formed first article to a slurry of outer member material and curing the outer member material to encase the first article with a rigid outer member having a melting point greater than that of the particles (remarks, page 10).  This is not found convincing because Xu teaches that “the internal cooling passages 154 of the component W may be filled with a ceramic slurry to form the core” paragraph [0071]).  Xu teaches that “the ceramic shell may be formed over the structure 150 and the ceramic core by dipping into a slurry of shell mold ceramic powder and binder to form a layer of ceramic” paragraph [0071]).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REBECCA JANSSEN/Examiner, Art Unit 1733